Citation Nr: 1821032	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-20 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date prior to October 12, 2006, for a 100 percent schedular disability evaluation for interstitial lung disease with bronchial asthma based on clear and unmistakable error in prior rating actions.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel
INTRODUCTION

The Veteran had active service from March 1973 to March 1976 and from December 1977 to March 31, 1985.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified in May 2017 at a videoconference before the undersigned Veterans Law Judge (VLJ) and a transcript thereof is on file.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and, in addition there is a Legacy (formerly Virtual VA) paperless claims electronic file.  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran was notified of but did not appeal an April 1996 rating decision which granted service connection for interstitial lung disease with bronchial asthma and assigned an initial noncompensable disability rating, all effective April 1, 1995, the day after service discharge; no new and relevant evidence was received within one year thereafter; that decision is final.  

2.  The Veteran was notified of but did not appeal a November 2002 rating decision which granted an increase from a noncompensable evaluation to a 60 percent schedular rating for service-connected interstitial lung disease with bronchial asthma, effective September 18, 2000; no new and relevant evidence was received within one year thereafter; that decision is final. 

3.  The Veteran was notified of but did not appeal a September 2007 rating decision which granted an increase to from a 60 percent schedular rating for service-connected interstitial lung disease with bronchial asthma, to a 100 percent rating effective October 12, 2006; no new and relevant evidence was received within one year thereafter; that decision is final. 

4.  The Veteran did not perfect an appeal from a September 2008 rating decision which denied an effective date prior to October 12, 2006, for a 100 percent rating for service-connected interstitial lung disease with bronchial asthma; holding that there was no clear and unmistakable error in the 1996, 2002, and 2007 rating decisions.  


CONCLUSION OF LAW

The motion to revise prior rating decisions to provide for an effective date prior to October 12, 2006, for a 100 percent schedular disability evaluation for interstitial lung disease with bronchial asthma based on allegations of clear and unmistakable error is without legal merit.  38 U.S.C. § 7105(c) (West 2012); 38 C.F.R. § 3.105(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  VA's duty to notify was satisfied by a July 6, 2011 RO letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The request for an earlier effective date for a 100 percent schedular rating for the Veteran's service-connected respiratory disorder is premised on there having been clear and unmistakable error in prior rating decisions.  However, as a preliminary matter, the VCAA is not applicable to the Veteran's claim of CUE in the prior rating decisions.  The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not apply to CUE actions.  See Baldwin v. Principi, 15 Vet. App. 302 (2001) (holding VCAA does not apply to RO CUE claims).

Moreover, as will be explained below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).  

Background

In pertinent part, an April 4, 1996 rating decision granted service connection for multiple disorders, including "interstitial disease, shown as bronchial scarring both lower lobes" and assigned an initial noncompensable disability rating for the respiratory disorder, all effective April 1, 1995, the day after discharge from the Veteran's second (and last) period of active duty.  The Veteran was notified of that decision by RO letter of April 8, 1996, and attached thereto was information as to her appellate rights.  

In VA Form 21-4138, Statement in Support of Claim, dated October 21, 1996, and received in November 1996, the Veteran expressed disagreement with the ratings, but not the effective dates, for two service-connected disorders but not the noncompensable rating assigned for her service-connected respiratory disorder.  
A Statement of the Case (SOC) was issued in November 1996 addressing these matters, and that appeal was perfected by filing a VA Form 9 later in November 1996.  

On September 4, 1998 the Veteran claimed entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).  

A December 1998 rating decision denied a TDIU rating.  An appeal was initiated by an NOD later in December 1998.  After a January 1999 SOC was issued as to the TDIU rating, that appeal was perfected and the Board remanded that matter in January 1999.  

The Veteran's claim for an increased rating for her service-connected respiratory disorder was received on September 18, 2000.  

A November 21, 2002 rating decision granted an increase for service-connected bronchial asthma (previously diagnosed as interstitial disease) from a noncompensable disability evaluation to 60 percent, and also granted a total disability rating based on individual unemployability due to service-connected disabilities, all effective September 18, 2000.  

The Veteran appealed the effective date as to the TDIU rating, and at a May 18, 2004 travel Board hearing (in connection to a previous adjudication of a different issue) it was stated at page 2 "the following issue is ready for the Board to consider and that is an effective date prior to September 18, 2000, for the grant of a total disability rating, based on individual unemployability."  The Veteran testified that as to the 1996 rating which assigned an initial noncompensable rating for her service-connected respiratory disorder she had not filed a Notice of Disagreement (NOD) because she had not known that she could.  She agreed that "in '95, you did not appeal the 0 percent."  Page 5.  She had later filed a claim for increase in 1998.  Page 5.  Later an RO rating increased her respiratory disability and granted a TDIU rating effective in 2000, but she felt that the effective date should be at least in 1998 (when she filed her claim for increase).  Page 5.  

The Veteran testified that no one had explained to her (in 1996) that she needed to file an NOD if she disagreed with the assignment of the initial noncompensable disability rating for her service-connected respiratory disorder.  She had been told by a Veteran Service Officer (VSO) in Birmingham that if her respiratory disorder got worse she would automatically be compensated for it.  Page 6.  He had not informed her that she needed to file an NOD to appeal the 1996 assignment of an initial noncompensable disability rating.  Page 7.  Thus, she argued for an effective date of 1998, if not as far back as 1995.  Page 7.  

After the Board remanded the issue of entitlement to an effective date earlier than September 18, 2000, for a TDIU rating, a January 10, 2006 Board decision granted an earlier effective date of June 29, 1998 for a TDIU rating.  In that decision the Board noted that there had been a prior Board remand in October 2004 (which had noted that the appeal stemmed from a November 2002 rating decision).  In the January 2006 decision the Board made the following Findings of Fact:  

1.  The veteran's initial application for a TDIU was received by VA on September 4, 1998. 

2.  On June 29, 1998, a consulting physician determined on behalf of the Social Security Administration (SSA) that the veteran's service-connected bilateral carpal tunnel syndrome significantly limited her ability to perform tasks requiring fine motor control of either of her upper extremities. 

3.  At a May 1999 hearing before an Administrative Law Judge of the SSA, a vocational expert testified that the restrictions imposed upon the veteran by her bilateral carpal tunnel syndrome precluded the performance of past work attempted by her, that those restrictions negated any transferable skills she possessed in terms of her performing past work, and that a significant number of jobs did not exist in her locale for a person with her vocational profile to perform.  

4.  The SSA's Administrative Law Judge in September 1999 found the veteran to be disabled solely on the basis of her bilateral carpal tunnel syndrome from April 10, 1995.  

5.  For the period beginning June 29, 1998, and beyond, but not prior thereto, the veteran's service-connected disabilities, inclusive of bilateral carpal tunnel syndrome, precluded her from securing or following a substantially gainful occupation, based on the limitations imposed thereby and considering her educational and vocational background. 

The Board made the following Conclusion of Law: 

The criteria for the assignment of an effective date of June 29, 1998, but none earlier, for entitlement to a TDIU, have been met.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.326, 3.400, 4.16 (2005). 

The Board further stated that: 

The record reflects that by rating action in April 1996, service connection was established for multiple disabilities, including residuals of a hysterectomy, evaluated as 30 percent disabling; hypothyroidism, evaluated as 10 percent disabling; low back pain, evaluated as 10 percent disabling; and interstitial lung disease, described as bronchial scarring of both lower lung lobes, evaluated as 0 percent disabling.  By rating decision in March 1998, service connection was granted for carpal tunnel syndrome of the right and left wrists, for which separate 10 percent ratings were assigned.  The RO in rating action in July 1998 increased the rating assigned for carpal tunnel syndrome of the right wrist from 10 to 30 percent, effective from April 1995, and increased the rating for carpal tunnel syndrome of the left wrist from 10 to 20 percent, effective from April 1995.  No change in the ratings previously assigned for the veteran's other service-connected disabilities was effectuated at that time.  No additional change in the ratings assigned was thereafter effected until the RO in November 2002 recharacterized the veteran's lung disorder to that of bronchial asthma, with assignment of a 60 percent evaluation therefor, effective from September 18, 2000.  In all, a combined disability evaluation of 70 percent remained in effect from April 1, 1995, and a 90 percent evaluation was effective from September 18, 2000.  

By way of the RO's rating decision in November 2002, entitlement to a TDIU was established, effective from September 18, 2000, based largely on the increased ratings effectuated at that time, meeting the requirements of 38 C.F.R. § 4.16(a).  This case therefore turns on whether there is a showing as to the submission of a formal or informal claim for TDIU entitlement prior to September 18, 2000, and, if so, whether TDIU entitlement arose prior to, on, or subsequent to any such date.  

In January 2006 the Board reasoned that: 

It is noted that the criteria utilized by VA and the SSA in determining entitlement to disability benefits are not same and that a determination by SSA is not binding upon VA.  That notwithstanding, in this instance, the SSA evidence is found to be dispositive as it shows that as of June 29, 1998, the date of the SSA's consultative medical examination, the veteran's ability to obtain and maintain substantially gainful employment was found to be severely limited by virtue of her service-connected bilateral carpal tunnel syndrome.  Given that the TDIU application was filed as of September 4, 1998, and entitlement arose as of June 29, 1998, assignment of an effective date of June 29, 1998, but none earlier, pursuant to 38 C.F.R. § 3.400, is warranted.   

The January 2006 Board decision was effectuated by a January 31, 2006 rating decision which granted an earlier effective date to a TDIU rating, as well as basic eligibility to Dependents' Educational Assistance, as of June 29, 1998.  

Thereafter, the Veteran's claim for an increased rating was received on December 11, 2006.  

A September 22, 2007 rating decision granted an increase from a 60 percent rating for interstitial lung disease/bronchial asthma, to a 100 percent schedular rating, effective October 12, 2006 (date of entitlement, of meeting schedular criteria, as shown by private treatment records).  Also, entitlement to special monthly compensation (SMC) based on housebound (HB) criteria was granted also effective October 12, 2006.  This grant of a 100 percent schedular rating resulted in the termination of the TDIU rating because 38 C.F.R. § 4.16(a) provides for a TDIU rating "where the schedular rating is less than total."  

The Veteran filed a claim for an earlier effective date for the 100 percent schedular rating for service-connected interstitial lung disease/bronchial asthma on June 11, 2008, in which the Veteran stated that a 100 percent schedular evaluation should have been assigned from the time she left active duty (on March 31, 1995).  

A September 13, 2008 rating decision denied an effective date earlier than October 12, 2006 for the 100 percent schedular rating for service-connected interstitial lung disease/bronchial asthma.  That rating decision specifically found that: 

Entitlement to an earlier effective date for the evaluation assigned for interstitial lung disease/bronchial asthma has been denied.  You did not disagree with the rating decision dated April 4, 1996, that assigned the 0 percent evaluation for your lung disease or rating dated November 21, 2002, that increased the evaluation to 60 percent effective September 18, 2000.  An earlier effective date cannot be granted unless those decisions were clear and unmistakable errors.  []  There is no evidence showing either of the prior decisions was clearly and unmistakably erroneous.  Therefore, your claim for an earlier effective date for assigning a 100 percent evaluation for interstitial lung disease/bronchial asthma is denied.  

The Veteran was notified of the September 2008 rating decision by RO letter of September 15, 2008.  

Following an October 2008, Notice of Disagreement (NOD) with the September 2008 rating decision, a February 24, 2010 Statement of the Case (SOC) was issued addressing "[e]ntitlement to an earlier effective date for the 100 percent evaluation assigned to the service connected interstitial lung disease/bronchial asthma."  

However, the appeal of the September 2008 rating decision was never perfected by the filing of a Substantive Appeal, VA Form 9 or equivalent.  

Thereafter, in May 2011, on VA Form 21-526b, Supplemental Claim, the Veteran again applied for an earlier effective date for the 100 percent rating for her service-connected respiratory disorder.  

The September 15, 2011 rating decision which is appealed confirmed and continued the prior denial of an earlier effective date.  It was noted that the Veteran had not perfected an appeal from the September 2008 rating decision and, as a result, it became final.  It was noted that by letter in July 2011 she was provided appropriate due process notice, in response to which she provided copies of STRs, and also VA and private medical records from 2006 to 2008.  

At the May 2017 Board videoconference the Veteran was informed of the reason that the RO had denied her claim, and it was noted that she had decided to submit additional evidence with a waiver of initial RO consideration of such evidence.  Page 3 of the transcript.  She testified, in essence, that at the time that a noncompensable disability rating was initially assigned in a 1996 rating decision she was having significant respiratory problems that warranted a 100 percent disability rating.  See Pages 8 and 9.  She had been granted Social Security Administration (SSA) disability benefits in 1998, retroactive to 1995, when on the other hand VA had assigned a noncompensable rating for her respiratory disorder.  Pages 9, 10, and 14.  The service representative argued that over the years there had been some confusion as to whether the Veteran had obstructive or restrictive lung disease.  Page 12. 

The presiding VLJ informed the Veteran that there had been prior rating decisions which were final as to the matter of the effective date for a 100 percent rating for the Veteran's service-connected respiratory disorder.  Page 16.  

The Veteran's service representative argued that the initial RO rating decision had been erroneous because SSA records of the Veteran's disability had not been considered.  Pages 17 and 18.  It was argued that this constituted a failure to comply with VA's duty to assist.  Page 20.  It was argued that there was also error in the application of law.  Page 22.  




Analysis

Initially, the Board finds that the prior rating decision in 1996, in assigning no more than a noncompensable disability rating for the service-connected respiratory disorder is final because the Veteran did not initiate an appeal from the 1996 rating decision.  

The Board finds that the prior rating decision in 2002, in assigning no more than a 60 percent rating for the service-connected respiratory disorder is final because the Veteran did not initiate an appeal from the 2002 rating decision.  

The Board finds that the prior rating decision in 2007, in assigning a 100 percent rating for the service-connected respiratory disorder is final because the Veteran did not initiate an appeal from the 2007 rating decision.  

In this regard, as to the contention expressed at the earlier 2004 travel Board hearing (addressing the effective date for a TDIU rating) that the Veteran did not know that she could appeal the 1996 rating decision, this is not correct inasmuch as she did initiate an appeal from that rating decision as to the evaluation assigned for another service-connected disorder by the 1996 rating decision.  Moreover, the notice letter of the 1996 rating decision had an attachment which explained her appellate rights.  

As to the contention at the earlier 2004 travel Board hearing that she had received erroneous information that she did not have to appeal the 1996 rating decision because if the service-connected respiratory disorder worsened it would automatically be compensated, this is also not correct because, again, she did initiate an appeal from that rating decision as to the evaluation assigned for another service-connected disorder by the 1996 rating decision.  

Accordingly, as the Veteran did not initiate an appeal from the 1996 rating decision assigning a noncompensable rating for her service-connected respiratory disorder, did not appeal the 2002 rating decision assigning only a 60 percent rating, and did not appeal the 2007 rating granting a 100 percent schedular rating from October 12, 2006,  and did not perfect an appeal from the 2008 rating decision which denied an effective date prior to October 12, 2006, for a 100 percent schedular rating on the basis of there being no CUE in the prior rating actions, those rating decisions are final.  

Clear and Unmistakable Error (CUE)

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of clear and unmistakable error.  The United States Court of Appeals for the Federal Circuit has held that a claim of CUE is a form of collateral attack on an otherwise final rating decision by a VA RO.  See Disabled Am. Veterans v. Gober, 234 F.3d 682, 696-98 (Fed. Cir. 2002). 

The Court has propounded the following three-pronged test for determining when there was CUE in a prior decision: (1) Either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions existing at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).  In other words, the error must be of a type that is outcome-determinative, and subsequently-developed evidence may not be considered in determining whether an error existed in the prior decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 (1993); Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999). 

The Court has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  "Clear and unmistakable error requires that error, otherwise prejudicial, ... must appear undebatable."  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991). Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313-14.  "It must always be remembered that CUE is a very specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  Hence, a disagreement with how VA evaluated the facts of a case is inadequate to raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  Moreover, a failure on the part of the RO to fulfill its statutory duty to assist a Veteran with the development of facts pertinent to a claim does not constitute CUE.  See Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  

The Board notes that the January 2006 Board decision did not address entitlement to an earlier effective date for a 100 percent schedular rating for the Veteran's service-connected respiratory disorder.  Rather, it adjudicated entitlement to a TDIU rating prior to September 18, 2000, and awarded an effective date of June 29, 1998.  

The rating decision appealed, in September 2011, confirmed and continued the September 2008 rating decision that denied an earlier effective date for the 100 percent schedular rating for the Veteran's service-connected respiratory disorder and specifically adjudicated that there was no CUE in the 1996 rating decision assigning only a noncompensable rating for the service-connected respiratory disorder, or in the 2002 rating decision in assigning only a 60 percent rating, or in the 2007 rating decision in assigning an effective date of no earlier than October 12, 2006, when it granted a 100 percent schedular rating.  

Thus, the September 2008 rating decision adjudicated and found no CUE in the 1996, 2002, and 2007 rating decisions.  In Newgard v. Shinseki, No. 2010-7128, 412 Fed. Appx. 291 (Fed. Cir. Feb. 2, 2011) it was argued that the United States Court of Appeals for Veterans Claims "erred in relying on res judicata to deny [the Veteran's] CUE claim because (1) the principle of res judicata does not apply to RO decisions and (2) he did not receive a full and fair opportunity to be heard on the CUE issue."  The Federal Circuit found that the Veteran was incorrect on both assertions.  The Federal Circuit noted that "[t]he '[p]rinciples of finality and res judicata apply to agency decisions that have not been appealed and have become final.'  Cook v. Principi, 318 F.3d 1334, 1336-1337 (Fed.Cir. 2002).  The principal of finality means that if a veteran fails to appeal an RO decision concerning a claim, the decision becomes final, and the claim cannot be reopened unless explicitly provided otherwise by law.  Id. at 1336 (citing 38 U.S.C. § 7105(c).".  Newgard v. Shinseki, No. 2010-7128, 412 Fed. Appx. 291 (Fed. Cir. Feb. 2, 2011).

Once a theory of CUE in a particular decision has been rejected, it may not be raised again. Link v. West, 12 Vet. App. 39, 44 (1998) (holding that the doctrine of res judicata prevents a claimant from raising the same CUE arguments more than once); Russell v. Principi, 3 Vet. App. 310, 315 (1992) (en banc) (Under the principle of res judicata, "[o]nce there is a final decision on the issue of [CUE] . . . that particular claim of [CUE] may not be raised again.").   In Newgard v. Shinseki, No. 2010-7128, 412 Fed. Appx. 291 (Fed. Cir. Feb. 2, 2011), it was observed that a claimant's "two CUE claims may contain slightly different wording but they still allege the exact same error.  Merely repackaging a CUE claim to contain different sentences does not create an independent claim immune from the doctrine of res judicata.  Further, because [the Veteran] failed to appeal [a prior RO decision denying] his CUE claim, the decision was final and could not be heard by the Board.  See 38 U.S.C. § 7105(c).". 

Consequently, because the 2008 rating decision found no CUE in the 1996, 2002, and 2007 rating decisions, and because the Veteran did not perfect an appeal from the September 2008 rating decision, the matter of whether there was CUE in the cited earlier rating decisions is now subject to res judicata.  

In Rudd v. Nicholson, 20 Vet. App. 296 (2006) it was held that VA claimants may not properly file, and VA has no authority to adjudicate, a freestanding earlier-effective-date claim in an attempt to overcome the finality of an unappealed RO decision.  The Court reasoned that to allow such claims would vitiate the rule of finality.  Id. at 300.  Although there are exceptions to the rule of finality and the application of res judicata within the VA adjudication system, such as revision of a final decision on the basis of CUE, a freestanding claim for an earlier effective date is not one of the recognized exceptions.  See id. at 299-300 (recognizing CUE as a way to overcome the finality of a decision in order to obtain an earlier effective date); DiCarlo v. Nicholson, 20 Vet. App. 52, 56-57 (2006) (discussing the types of collateral attacks authorized to challenge a final VA decision).  

Lastly, even assuming that the Veteran could attack the 1996, 2002, 2007, and 2008 rating decisions on the basis of CUE, the Board again notes, as it did in the 2006 Board decision addressing an earlier effective date for a TDIU rating that the criteria utilized by VA and the SSA in determining entitlement to disability benefits are not the same and that a determination by SSA is not binding upon VA.  The 2006 Board decision addressed a different issue, i.e., the effective date for a TDIU rating and distinctly different facts that are now before the Board.  Thus, the doctrine of res judicata as to the 2006 Board determination is not at issue.  

Similarly, the allegation that there was a failure as to VA's duty to assist in any past rating decision does not constitute a valid argument of CUE.  Likewise, the allegation of misapplication of the law to the facts of this case are not more than, at best, broad-brush allegations which are lacking in specificity.  

Accordingly, the motion to revise prior rating decisions to provide for an effective date prior to October 12, 2006, for a 100 percent schedular disability evaluation for interstitial lung disease with bronchial asthma based on allegations of CUE is without legal merit.  

ORDER

The motion to revise prior rating decisions to provide for an effective date prior to October 12, 2006, for a 100 percent schedular disability evaluation for interstitial lung disease with bronchial asthma based on allegations of CUE is denied as being without legal merit.  


____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


